DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claim 10, now recited in amended claims 1-9, in the reply filed on 07/22/2022 is acknowledged.  The traversal is on the ground(s) that the search for the invention embodied in Group II would necessarily include a search for the invention of Group III. This is not found persuasive because Group II does not require a method in which the plastic packaging is extruded as a flat film nor subsequent method steps of orientation. Thus, the examiner would have an additional burden to search the classification fields that include these method steps which would be a serious burden on the examiner. Thus, the restriction stands as is. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al. (US 2002/0004112, hereinafter “Muller).
In regard to claims 1-2, Muller discloses a multilayer composite film comprises a film of plastic layers [0001]. The film is used to form packaging [0002]. The composite film comprises a heat sealable layer C, an adhesive layer B, and a support film A [0021]. The composite film has a first surface and a second surface wherein the heat-sealable layer is at the second surface [0050]. The film composite comprises a support film A of a monoaxially oriented polyethylene [0034]. The film composite comprises a biaxially oriented polyethylene film [0035]. The support film A has a larger thickness than the heat sealable layer (examples 3 and 4). The packages are formed using a lap-seal application [0051]. Thus, the biaxially oriented polyethylene film is bonded to the monoaxially oriented polyethylene film, wherein the monoaxially oriented polyethylene film is the first, outer surface of the plastic film composite and the biaxially oriented polyethylene film is the second, inner surface.
In regard to claim 3, Muller discloses that the thickness ratio between support film A to the heat sealable layer C is 3:2 [Table 2].
In regard to claim 4, Muller discloses that the support film A has a thickness of 20 µm [Table 2]. 
In regard to claim 5, Muller discloses that the heat sealable layer C has a thickness ranging from 10 to 50 µm [0021].
In regard to claim 6, Muller discloses that the packages are formed using a lap-seal application wherein the sealing layer at the second surface is formed by the biaxially oriented polyethylene (heat sealable layer C) [0050-0051].
In regard to claim 7, Muller discloses that a biaxially oriented film is arranged between the monoaxially oriented polyethylene film and a separate sealing film forming the sealing layer [Table 2]. 
In regard claim 8, Muller discloses that the support film A is formed from flat film extrusion [0033].
In regard to claim 9, Muller discloses that the composite film comprises an adhesive [0001].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782